*697COURT or iPPEAL, PiBISH OP OHISiHS.
HOLLEY METAL WORKS VS. GEORGE SCHWARTZ.
I IO.BH#)
s CODE! 07 APPEAL : PiBISH 07 OBLEiMS



On motion of GEQBSE SCHffABTZ, defendant and appollaat In the above entitled and numbered cause, throned Ms attorneys, Harriet: t Solwar* and Morris B. Bedmann, and on euggestlng to the Court that tha appeal harein was Inadvertently taken to this Court Instead of to tha Supreme court of the State of Louisiana, and on further suggesting that tMa Conrt Is without Jurisdiction rations matarlas, for the reason that the amount exceeds Two Thousand ($2,000.00) Dollars, and on further suggesting that mover desires to have this cause transferred to the Supreme Court of the State of Louisiana, in accordance with the provisions of ist 19 of 1912s